MADDOX, Justice
(dissenting).
I disagree with the majority’s determination that State Farm’s alleged oral promise to pay off Stewart’s debt at the credit union did not involve a “promise to answer for the debt ... of another” within the meaning of Ala.Code 1975, § 8-9-2.
*1217Furthermore, I would conclude that proof that State Farm gave other employees bonuses for taking early retirement raises no inference that it would continue the practice.
I believe the trial judge was correct. The summary judgment was proper.
STEAGALL, J., concurs.